Exhibit 10.2

THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT A CONFIDENTIAL
PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND
THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION: [****]

EXECUTION COPY

Amendment to Confirmation Agreement

 

   Barclays Bank PLC    5 The North Colonnade    Canary Wharf, London E14 4BB   
Facsimile:+44 (20) 777 36461    Telephone: +44 (20) 777 36810    c/o Barclays
Capital Inc.    as Agent for Barclays Bank PLC 745    Seventh Ave    New York,
NY 10019

AOL Inc.

Attention: Athur T. Minson

Telephone No.: +1 212 206 5004

Facsimile No.: +1 703 466 9097

August 31, 2012

Dear Mr. Minson:

Reference is made to the Share Repurchase Transaction letter agreement dated
August 26, 2012, between Barclays Bank PLC, through its agent Barclays Capital
Inc., and AOL Inc. (the “Confirmation”). The purpose of this letter agreement
(this “Amendment Agreement”) is to amend certain terms set forth in the
Confirmation as described below. All capitalized terms used, but not defined
herein, shall have the meanings assigned thereto in the Confirmation.
Notwithstanding anything in the Confirmation to the contrary, Barclays and
Counterparty hereby agree as follows:

 

  1. Maximum Maturity Date: Section 3 of Schedule A to the Confirmation shall be
deleted in its entirety and replaced with the following:

Maximum Maturity Date:                                [****]

 

  2. Minimum Maturity Date: Section 4 of Schedule A to the Confirmation shall be
deleted in its entirety and replaced with the following:

Minimum Maturity Date:                                [****]



--------------------------------------------------------------------------------

  3. Fixed Amount Adjustment Date: Section 11 of Schedule A to the Confirmation
shall be deleted in its entirety and replaced with the following:

Fixed Amount Adjustment Date:            December 3, 2012

 

  4. Representations, Warranties and Agreements:

 

  (a) Each party represents to the other party, as of the date hereof, as to the
matters set forth in Section 3(a) of the Agreement; provided that references in
such Section to the Agreement shall be to this Amendment Agreement.

 

  (b) On the date hereof, Counterparty hereby repeats all of the representations
and warranties set forth in Section 4(a), Section 4(c) through Section 4(o),
Section 4(q) and Section 5(p) of the Confirmation; provided that references in
such Sections to (x) the “Trade Date” or “the date hereof” shall be deemed
references to the date of this Amendment Agreement, (y) “the Transaction” shall
be deemed references to “the Transaction, as amended by this Amendment
Agreement,” and (z) “this Confirmation” shall be deemed references to “this
Confirmation, as amended by this Amendment Agreement.”

 

  5. Counterparts: This Amendment Agreement may be signed in any number of
counterparts, each of which shall be an original with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

  6. Governing Law: This Amendment Agreement shall be governed by and construed
in accordance with the laws of the State of New York.

Except as expressly modified herein, the Confirmation shall remain in full force
and effect.

Please confirm that the foregoing correctly sets forth the terms and conditions
of our agreement by executing this Amendment Agreement.

 

2



--------------------------------------------------------------------------------

Very truly yours, BARCLAYS CAPITAL INC., acting solely as Agent in connection
with the Transaction By:  

/s/ Bryan C. Spencer

    Name: Bryan C. Spencer     Title: Authorized Signatory Accepted and
confirmed as of the date hereof: AOL INC. By:  

/s/ Arthur Minson

    Name: Arthur Minson     Title: COO

 

3